Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 15-25 directed to an invention non-elected without traverse. 
 Accordingly, claims 15-25 have been cancelled.

Response to Arguments
Applicant's Remarks filed 11/08/2021 concerning priority and the amended claims are noted and accepted.
Allowable Subject Matter
Claims 1-14 and 26 are allowed.
Claims 15-25 are not eligible for rejoinder because they do not include all the limitations of the allowable product/apparatus claims, e.g. at least that the controller is configured to control the transmitter and the receiver, and that the buffer itself is configured to receive and store data samples and further configured to operate in a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art is not found to disclose or render obvious a radar sensing system for a vehicle, the radar sensing system comprising a transmitter, receiver, and controller configured to control the transmitter and the receiver, wherein the receiver comprises a buffer configured to receive and store data samples and further configured to operate in a plurality of modes on a same set of data samples stored in the buffer as defined by the controller and a post buffer processor configured as specified by independent claims 1 or 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen discloses an embedded multi-functional preprocessing input data buffer in a radar system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646